 In the Matter of DES MOINES STEEL COMPANYandLODGE 2071, AMAL-GAMATED ASSOCIATION OF IRON, STEEL & TIN WORKERS OF NORTHAMERICA, THROUGH STEEL WORKFRS ORGANIZING COMMITTEE, AFFllI-ATED WITH C. I. O.Case No. R-637.-Decided April 8, 1938SteelProductsManufacturing Industry-Investigation of Representatives:employees,members of one union,join second union;each union claims exclu-sive representation ; third union claims jurisdiction of two truck drivers-UnitAppropriate for Collective Bargaining:hourly paid production and maintenanceemployees, including truck drivers, of one employer; no desire of majority oftruck drivers to bargain apart from other hourly paid production and mainte-nance employees ; history of collective bargaining relations with employer-Representatives:proof of choice:membership applicationcards-CertificationofRepresentatives:upon proof of majority representation.Mr. Lee Loevinger,for the Board.Mr. John L. Brownlee,of Chicago, Ill., for the Amalgamated.Mr. John Connolly, Jr., Mr. Ralph D. Moore,andMr. Clyde B.Judkins,of Des Moines, Iowa, for the International.Mr. John Connolly, Jr.,of Des Moines, Iowa, for the I. B. T.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 29, 1938, Lodge 2071, Amalgamated Association ofIron,Steel & Tin Workers of North America, through Steel WorkersOrganizing Committee, affiliated with C. I. 0., herein called the Amal-gamated, filed with the Regional Director of the Thirteenth Region(Chicago, Illinois) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of DesMoines Steel Company, Des Moines, Iowa, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 25, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National Labor532 DECISIONS AND ORDERS533Relations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On February 28, 1938, the regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Amalgamated, and upon the International Association of Bridge,Structural, and Ornamental IronWorkers, Local No. 493, hereincalled the International, a labor organization claiming to representemployees directly affected by the investigation.On March 1, 1938,the Amalgamated filed an amended petition.On the same day, theRegional Director issued an amended notice of hearing, copies ofwhich were duly served upon those upon whom the original noticeof hearing had been served.Pursuant to the amended notice, a hear-ing was held on March 8 and 9, 1938, at Des Moines, Iowa, beforeConn Cohalan, the Trial Examiner duly designated by the Board.At the hearing, the International was granted leave to intervene with-out objection.The International Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers, Local No. 90, herein called the I. B. T.,a labor organization claiming to represent employees directly affectedby the investigation, was granted leave to intervene over the objectionof the Amalgamated.The Board, the International, and the I. B. T.were represented by counsel.The Amalgamated was represented by aduly authorized representative.The International was representedby a duly authorized representative as well as by counsel.All par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDes Moines SteelCompany isa corporation engaged, for the mostpart, in the fabrication and sale of structural steel shapes,rods, bolts,rivets, and similar products used in connection with the constructionof buildings,bridges, and other structures. -The Company also sellsother products,used in connection with the construction business.All operations are carried on at one plant,at Des Moines, Iowa. Theprincipal raw material usedby the Companyis rolled steel, all ofwhich is obtained outside the State of Iowa, but a small portion' ofall the raw materials used being obtained within the State of Iowa. 534NATIONAL LABOR RELATIONS BOARDApproximately 30 per cent of the Company's products are shippedto States other than Iowa.The Company's sales in 1937aggregatedapproximately$1,500,000.The gross tonnage of steel fabricated by it in the same period wasapproximately 8,000.II.THE ORGANIZATIONS INVOLVEDLodge No. 2071, Amalgamated Association of Iron, Steel & TinWorkers of North America, affiliated with the Committee for Indus-trialOrganization, is a labor organization admitting to its member-ship all hourly paid production and maintenance employees of theCompany, excluding clerical and office workers.International Association of Bridge, Structural, and OrnamentalIronWorkers, Local No. 493, is a labor organization affiliated withthe American Federation of Labor, admitting to its membership thoseemployees of the Company who are eligible to membership in theAmalgamated as well as similar employees of two other steel fabricat-ing plants, in Des Moines.International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers, Local No. 90, is a labor organization affiliated with theAmerican Federation of Labor, admitting to its membership thetruck drivers employed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 30, 1937, the International entered into a contract withthe Company covering the wages, hours, and working conditions ofthe Company's employees eligible to membership.By the terms ofthe contract, it was to remain effective "unless notice is given in writ-ing by either party 90 days prior to April 1st of any year."All theCompany's eligible employees either were at the time of the executionof the contract or shortly thereafter became members of the Interna-tional.Some of these paid dues up to December 20, 1937. None ofthem paid dues thereafter.On December 28, 1937, a number of theCompany's employees asked representatives of the Committee forIndustrial Organization whether they could get a charter.Uponreceiving an affirmative answer, a meeting was held which resultedin the signing of application cards for membership in the Steel Work-ers Organizing Committee by 60 employees. On December 29, 1937,a charter was applied for.Those who signed such cards thereuponnotified the Company that they intended to ask for a contract, asmembers of the new union with which they were affiliated, upon theexpiration of the existing contract.Accordingly, the Company, 90days prior to April 1, 1938, gave written notice to the Internationalrelative to the termination of their contract on that date.On March DECISIONSAND ORDERS5357-91938, 50 of those who had signed Steel Workers Organizing Com-mittee' membership application cards, signed cards requesting andaccepting membership in the Amalgamated. In, addition, such' cardswere signed' by-'seven employees who had not previously signed cards.The International claims as members all 89 of the hourly paid pro-duction 'and 'maintenance employees, excluding clerical and office'workers, carried on the Company's pay roll.The I. B. T! claims jurisdiction of the two truck drivers employed'by 'the . Company.We find that a question has arisen concerning represelitition ofemployees of the Company.IV.TIIE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPON 'COMMERCE:'A `A'We ,find that the question concerning representation; which 'hasarisen occurring in connection with the operations of the Com-pany, described in Section, I above, has' a close, intimate ; . and sub-stantialrelation to trade, traffic, and commerce among the several,States, and tends to lead to labor disputes burdening and obstructingcommerce and,the free flow of commerce.V. THE APPROPRIATE UNIT'The Amalgamated claims that the hourly paid production andmaintenance employees of the Company, excluding clerical and officeworkers, constitute a unit appropriate for the purposes of collectivebargaining.There is no dispute as to the appropriateness of sucha 'unit, except that the International claims that the appropriateunit consists not only of these employees but also of similar em-ployees' of two other steel fabricating plants located in Des Moinesand except that the I. B. T. claims that the two truck drivers em-ployed by the Company belong in a unit by themselves.The history of the collective bargaining activities of the Company'semployees shows that prior to the time they joined the Internationalthey had bargained collectively as a unit with the Company asmembers of an unaffiliated union admitting to its membership onlyemployees of the Company.When the International was formed,it took in as members of one local not only all the Company's em-ployees but also similar employees of two other steel fabricatingplants in Des Moines. Separate contracts, however, were enteredinto by the International with the three steel plants.There is nocommon ownership or management of the three steel plants andthere is no relationship among them whatsoever, except that eachis a competitor of the others.The International contends that com-petitive conditions in the business require that the same union bargain80618-38-vor. vi-35 536NATIONAL LABOR RELATIONS,BOARDwith all three employers, and that for thisreason athree-employerunit is necessary.We find that a unit composed exclusively of the,Company's employees will best guarantee to them the full benefit oftheir right to self-organization and to collective bargaining.As to the claim of the I. B. T. that the truck driversbelong ina unitof their own, the history of collective bargaining activities,of the Company's employees shows that the truck drivers were,eligible to membership in the union which had bargained =with theCompany as a unit prior to the organization of the Internationaland that they later became members of the International and werespecifically included by the International in its contract with the,Company. One of them, on December 29, 1937, signed a Steel Work-ersOrganizing Committee membership application card and, onMarch 7, 1938, reaffirmed his choice of a new collective bargainingrepresentative by signing an Amalgamated membership applicationcard.The other truck driver signed a Steel Workers OrganizingCommittee application card on December 28, 1937, and an I. B. T.membership application on February 2, 1938.Only the latter truckdriver is claimed by the I. B. T. as a 'member ; the former's mem-bership in the Amalgamated is conceded.We find, therefore, that amajority of the truck drivers do not desire to bargain apart from,the other hourly paid production and maintenance employees ofthe Company.Accordingly, we find that the truck drivers em-ployed by the Company should be included in the bargaining unitwith the other production and maintenance employees.'We find that the hourly paid production and maintenance em-ployees of the Company, including the truck drivers andexcluding,clerical and office workers, constitutea unitappropriate for thepurposes of collective bargaining and that saidunitwill insureto such employees the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policiesof the Act..VI.THE DETERMINATIONOF REPRESENTATIVESAt the hearing there was put into evidence the pay-roll list ofthe Company, covering all the employees in the appropriate unitwho had worked for the Company since April 30, 1937. The listcontains the names of 91 employees.Of these, it was agreed at thehearing that two were improperly included in the list for the reasonthat they had quit their employment and are no longer consideredemployees of the Company.Of the remaining 89 employees listed,'SeeMatter of The Globe Machine and Stamping CoandMetalPolishersUnion, LocalNo. 3, International Association of Machinists,District No 54, Federal Labor Union18788,and United AutomobileWorkersof America,3 N. L R B 294 DECISIONS AND ORDERS53721 had been laid off at various dates between May 7, 1937, and Janu-ary 27, 1938, but are still considered employees of the Company.The Amalgamated introduced membership application cards of amajority 2 of those appearing on the Company's pay roll. The card&were all dated December 28, 1937, or subsequent thereto.All but twoof them were the cards of employees of the Company working at thetime of the hearing.The authenticity and genuineness of the cardswere not questioned.Evidence was also introduced showing that atleast 55 of the Amalgamated members had paid their dues in theAmalgamated to date. The International introduced no such proofofmembership.An International representative merely testifiedthat all those listed on the Company's pay roll had joined the Inter-national in the spring of 1937, and were still members thereof. It doesnot appear that any formal steps were taken by those employeesjoining the Amalgamated to renounce their membership in the Inter-national.However, the cessation of dues payment in the Interna-tional on December 20, 1937, and the applications for membership inthe Amalgamated made on December 28 and subsequently clearlyindicate that the majority of the employees in the appropriate unitdesire the Amalgamated as their representative for the purposes ofcollective bargaining.We find that the Amalgamated has been designated and selectedby a majority of the employees in the appropriate unit as their-representative for the purposes of collective bargaining, and wewill so certify.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Des Moines Steel Company, Des Moines,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The hourly paid production and maintenance employees of theCompany, including truck drivers and excluding clerical and officeworkers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3Lodge No. 2071, Amalgamated Association of Iron, Steel & TinWorkers of North America through Steel Workers Organizing Com-mittee, affiliated with the Committee for Industrial Organization, isthe exclusive representative of all the employees in such unit forthe purposes of collective bargaining within the meaning of Sec-tion 9 (a) of the National Labor Relations Act.2 See Section III, supra. 538NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National La-bor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Lodge No. 2071, Amalgamated Associa-tion of Iron, Steel & Tin Workers of North America through SteelWorkers Organizing Committee, affiliated with the Committee forIndustrial Organization, has been designated and selected by a ma-jority of the hourly paid production and maintenance employeesof Des Moines Steel Company, Des Moines, Iowa, including truckdrivers and excluding clerical and office workers, as their repre-sentative for the purposes of collective bargaining and that, pursuantto the provisions of Section 9 (a) of the Act, Lodge No. 2071, Amal-gamated Association of Iron, Steel & Tin Workers of North Americathrough SteelWorkers Organizing Committee, affiliated with theCommittee for Industrial Organization, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.